Myrick, J.:
' The only question in this case is, as to the sufficiency of the declaration of homestead. Referring to the valuation of the premises, the declaration states “ that the actual cash value is $5,000 and over.” Section 1263 Civil Code provides that the declaration must contain an estimate of the actual cash value.
To say that a piece of property is of the value of $5,000 and over, is not to give an estimate of the actual cash value: it is not to say whether the property is worth $5,000 or $50,000. (Ashley v. Olmstead, 54 Cal. 616.)
. Judgment reversed and cause remanded, with directions to sustain the demurrer to the complaint.
Thornton, J., and Sharpstein, J., concurred.